ACCEPTED
                                                                                          14-15-00328-cv
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/28/2015 2:38:03 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                NO. 14-15-00328-CV

PATRICIA GONZALEZ                           §         IN THE FOURTEENTH
                                                                  FILED IN
                                                                14th COURT OF APPEALS
    APPELLANT,                              §                      HOUSTON, TEXAS
                                            §                   10/28/2015 2:38:03 PM
VS.                                         §         COURT   OFCHRISTOPHER
                                                                 APPEALS A. PRINE
                                                                         Clerk
                                            §
RAMON WALLE                                 §
   APPELLEE.                                §         HOUSTON, TEXAS

              APPELLEE’S AGREED MOTION TO EXTEND TIME
                          TO FILE THE BRIEF

      Appellee, Ramon Walle, asks the Court to extend the time to file the Appellee

brief.

                                    A. Introduction

      1. Appellant is Patricia Gonzalez; appellee is Ramon Walle.

      2. No rule provides a deadline to file this motion to extend. See TEX. R. APP.

P. 38.6(d).

      3. The Appellant is agreed to this motion.

                             B. Argument & Authorities

      4. The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file the brief.

      5. Appellee’s brief is due on October 28, 2015.

      6. Appellee requests an additional 1 week to file his brief, extending the time

until November 4, 2015.
    7. This is the second request for an extension to file the Appellee’s Brief.

    8. Appellee needs additional time to complete research and complete drafting

the brief.

                                     C. Prayer

    9. For these reasons, Appellee asks the Court to grant an extension of time to

file her brief until November 4, 2015.

                                         Respectfully submitted,

                                         THE ANDERSON FIRM, LLC



                                         KATHRYN P. ANDERSON
                                         Texas Bar No. 24032829
                                         5629 Cypress Creek Parkway
                                         Suite 216
                                         Houston, Texas 77069
                                         Telephone: 281-895-9800
                                         Facsimile: 281-895-9801

                                         Attorney for Appellee
                                         Ramon Walle




                                           2
                       CERTIFICATE OF CONFERENCE

       I certify I have conferred with opposing counsel by email, and he is agreed
to the Motion to Extend Time to File the Brief.



                                      Kathryn P. Anderson



                          CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File the Brief
was served on Appellant, Patricia Gonzalez, through her counsel of record listed
below by e-service on October 28, 2015:

      Jack Todd Ivey & Jacob D. Barber
      Ivey Law Firm, P.C.
      One Katy Plaza
      11111 Katy Freeway, Suite 580
      Houston, TX 77079
      Counsel for Appellant



                                             Kathryn P. Anderson




                                         3